
	
		II
		111th CONGRESS
		1st Session
		S. 2029
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on Menthyl
		  anthranilate.
	
	
		1.Menthyl anthranilate
			(a)In
			 generalHeading 9902.01.40 of
			 the Harmonized Tariff Schedule of the United States (relating to Menthyl
			 anthranilate) is amended by striking the date in the effective period column
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
